UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0792 CNI Charter Funds (Exact name of registrant as specified in charter) 400 North Roxbury Drive Beverly Hills, CA 90210 (Address of principal executive offices) (Zip code) SEI Investments Distributors 1 Freedom Valley Drive Oaks, PA 19456 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-888-889-0799 Date of fiscal year end: September 30, 2012 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. This report and the financial statements contained herein are provided for the general information of the shareholders of CNI Charter Funds. This report is not authorized for distribution to prospective investors in CNI Charter Funds unless preceded or accompanied by an effective prospectus. Please remember that past performance is no guarantee of future results. Shares of CNI Charter Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency and involve investment risks, including the possible loss of the principal amount invested. TABLE OF CONTENTS CNI Charter Funds Semi-Annual Report 2 Letter to Our Shareholders 4 Schedule of Investments 62 Statements of Assets and Liabilities 66 Statements of Operations 70 Statements of Changes in Net Assets 76 Financial Highlights 80 Notes to Financial Statements 90 Disclosure of Fund Expenses The Funds file their complete schedules of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q within 60 days after the end of the period. The Funds’ Form N-Q filings are available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The most current Form N-Q filing is also available on the Funds’ website at www.cnicharterfunds.com and without charge, upon request, by calling 1-888-889-0799. A description of the policies and procedures that the Funds use to determine how to vote proxies relating to the Funds’ portfolio securities, and information on how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ending June 30 is available (1) without charge, upon request, by calling 1-888-889-0799, (2) on the Funds’ website at www.cnicharterfunds.com, and (3) on the Securities and Exchange Commission’s website at www.sec.gov. CNI CHARTER FUNDS | letter to our shareholders March 31, 2012 Dear Shareholder, This semi-annual report covers the six-month period ended March 31, 2012. After a very difficult summer, global equity markets began a sharp rally in early October that carried nearly through the entire first quarter of 2012. Among the major catalysts for the rally was a marked pickup in job growth in the United States, increased support from the European Central Bank (ECB) for the beleaguered European banking system, and depressed equity valuation levels after the sharp selloff in August and September of last year. As we entered 2012, the United States continued to demonstrate better-than-expected strength in employment, consumer spending, and manufacturing activity. Despite the improved tone of U.S. economic data, interest rates remained at exceptionally low levels. The yield on the bellwether 10-Year U.S. Treasury Note inched up from 1.92% in early October to 2.21% at the end of March, higher but still low relative to its 50-year history. While some economists raised their 2012 GDP growth forecasts after analyzing the early year data, most would still characterize the U.S. economic performance in the first quarter as sluggish. As a result, the Federal Open Market Committee reiterated its resolve to maintain its accommodative policy stance, implying that short-term interest rates are likely to remain at low levels for the foreseeable future. Below is a summary of the performance of CNI Charter Funds for the six months ended March 31, 2012. Returns shown are for the class indicated. Other classes would have different returns. MONEY MARKET FUNDS In a market characterized by near-zero short term interest rates, we continue to waive a substantial amount of our fees to produce positive returns for investors. The three CNI Charter Money Market Funds’ results for the past six months are as follows: • The Government Money Market Fund, Institutional Class provided a total return of 0.01%, matching the Lipper Institutional U.S. Government Money Market peer group average in the six-month period, while the return of the iMoneyNet Government Institutional Money Market Index was 0.00%. • The Prime Money Market Fund, Institutional Class returned 0.01% over this period. The iMoneyNet Prime Institutional Money Market Index and Lipper Institutional Money Market Funds peer group average return was 0.03%. In keeping with its high quality mandate, the Fund had eliminated all exposure to European bank debt by early October. • The California Tax Exempt Money Market Fund, Institutional Class also produced a return of 0.01%; the iMoneyNet State Specific Institutional-CA Average over this period was 0.00% while the Lipper California Tax-Exempt Money Market peer group average was 0.02%. BOND FUNDS All of our bond portfolios generated positive performance over the last two quarters: • The Limited Maturity Fixed Income Fund, Institutional Class returned 0.94% over the six-month period, providing a healthy premium over the 0.11% return of the BofA Merrill Lynch 1-3 Year U.S. Treasury Index. • The Government Bond Fund, Servicing Class posted a modest 0.06% return, compared to the Barclays Capital U.S. 1-5 Year Government Bond Index return of 0.31%. • The Corporate Bond Fund, Servicing Class returned 3.28%, which outpaced the 2.72% return of the Barclays Capital U.S. Corporate 1-5 Year A3 or Higher Index, with 2% Issuer Constraint and ranked in the upper quartile of Lipper’s Short-Intermediate Grade Debt peer group average. • The California Tax Exempt Bond Fund, Servicing Class returned 2.29%, closely tracking the Barclays Capital CA Intermediate-Short Municipal Bond Index return of 2.36%, and ahead of the 2.00% return posted by the Lipper CA Short-Intermediate Municipal Debt Objective peer group average. • The Full Maturity Fixed Income Fund, Institutional Class posted a return of 1.45%, nearly matching the 1.46% return of the Barclays Capital U.S. Intermediate Government/Credit Bond Index. • The High Yield Bond Fund, Servicing Class returned 10.45% while the Citigroup High Yield Market Capped Index returned 12.01%, benefitting from improving confidence about the investment outlook and the search for high income-producing investments. CNI CHARTER FUNDS | ABSOLUTE RETURN FUND Our Multi-Asset Fund, Servicing Class, designed to provide stable performance in excess of inflation, returned 6.73% in the six-month period while its primary benchmark, the Barclays Capital U.S. TIPS Index, returned 3.57%. The average return for the Lipper Absolute Return Fund category was 2.49% and the CNI Charter Multi-Asset Fund ranked in the upper 16th percentile of the Lipper peer group for the half-year period. EQUITY FUNDS Reflecting the recovery in stock prices since the most recent low point on October 3, 2011, the six-month period ended March 31, 2012 produced returns as follows: • The Diversified Equity Fund, Institutional Class returned 23.10% in the six-month period, trailing the S&P 500 Index’s return of 25.89%. As previously noted, we added a third manager to the Fund’s lineup in March and reduced the positions of the existing managers in order to seek to improve relative performance. • The Large Cap Value Equity Fund, Servicing Class posted a six-month return of 22.48%, which trailed the S&P 500 Value Index’s return of 27.64%. • The Large Cap Growth Equity Fund, Servicing Class returned 25.82%, ahead of the benchmark S&P 500 Growth Index, which returned 24.40%. • The Socially Responsible Equity Fund, Institutional Class returned 21.74%, while the MSCI KLD 400 Social Index returned 24.22%. We are grateful for the trust you have placed in us as evidenced by your investment in the CNI Charter Funds. We believe that our portfolio of Fund and sub-advisor strategies is capable of meeting the objectives of a variety of investors irrespective of the economic and investment challenges that lie ahead. Sincerely, Bruce D. Simon, CFA President & Chief Investment Officer City National Asset Management, Inc. CNI CHARTER FUNDS | schedule of investments March 31, 2012 (Unaudited) Government Money Market Fund Description Face Amount(000) Value (000) U.S. Government Agency Obligations [37.3%] FAMC DN (A) 0.080%, 04/03/12 $ $ 0.090%, 04/23/12 0.140%, 04/25/12 0.130%, 05/03/12 0.120%, 05/22/12 0.085%, 06/01/12 0.145%, 07/13/12 0.130%, 08/01/12 0.150%, 08/23/12 0.130%, 09/28/12 0.160%, 11/08/12 0.135%, 12/21/12 0.196%, 02/01/13 FFCB 0.250%, 07/02/12 FFCB DN (A) 0.050%, 04/06/12 FHLB 0.250%, 04/04/12 0.130%, 05/15/12 0.260%, 07/06/12 0.200%, 07/18/12(B) 0.250%, 07/25/12 0.330%, 08/08/12 0.875%, 08/22/12 0.230%, 08/28/12 0.170%, 01/24/13 0.160%, 02/08/13 FHLB DN (A) 0.130%, 04/18/12 0.075%, 04/25/12 0.090%, 05/01/12 0.130%, 08/01/12 0.180%, 10/03/12 FHLMC 5.125%, 07/15/12 Description Face Amount(000) Value (000) 0.202%, 08/10/12(B) $ $ 0.375%, 11/30/12 FHLMC DN (A) 0.060%, 05/15/12 0.070%, 06/04/12 0.120%, 06/06/12 0.120%, 06/12/12 0.140%, 08/06/12 0.120%, 09/18/12 0.159%, 10/01/12 FICO STRIP PO 0.190%, 04/05/12(A) FNMA DN (A) 0.020%, 04/02/12 0.180%, 05/01/12 0.115%, 05/21/12 0.120%, 06/11/12 0.080%, 06/18/12 Total U.S. Government Agency Obligations (Cost $1,142,669) Corporate Bonds [4.9%] Banks [2.5%] Bank of America, FDIC Insured, MTN 2.100%, 04/30/12 0.674%, 06/22/12(B) Citibank 0.557%, 05/07/12(B) Huntington National Bank 0.888%, 06/01/12(B) Total Banks Financial Services [1.2%] General Electric Capital, FDIC Insured, MTN 2.000%, 09/28/12 0.473%, 05/08/12(B) Total Financial Services Investment Banker/Broker Dealer [1.2%] Citigroup Funding 2.125%, 07/12/12 1.875%, 11/15/12 Total Investment Banker/Broker Dealer Total Corporate Bonds (Cost $148,936) See accompanying notes to financial statements. CNI CHARTER FUNDS | schedule of investments March 31, 2012 (Unaudited) Government Money Market Fund (continued) Description Face Amount(000) Value (000) Municipal Bonds [2.0%] California [0.9%] California Statewide, Communities Development Authority, Fairway Family Apartments Project, Ser PP, RB, FNMA (B) (C) 0.180%, 04/05/12 $ $ Hayward California, RB, FNMA (B) 0.190%, 04/05/12 Sacramento County, Housing Authority, Ashford Heights Apartments Project, Ser H, RB, FNMA (B)(C) 0.190%, 04/05/12 Total California Texas [0.8%] Houston, Housing Finance, Regency Park Apartments Project, RB, FNMA (B) (C) 0.240%, 04/04/12 Texas State, Department of Housing & Community Affairs, Idlewilde Apartments Project, RB, FNMA (B) (C) 0.220%, 04/05/12 Total Texas Washington [0.3%] Washington State, Housing Finance Commission, Vintage Spokane Project, Ser A, RB, FNMA (B)(C) 0.230%, 04/05/12 Total Municipal Bonds (Cost $62,735) U.S. Government Related Securities [16.4%] Straight-A Funding 0.190%, 04/10/12 0.190%, 04/11/12 0.190%, 04/12/12 0.190%, 04/16/12 0.180%, 05/01/12 0.180%, 05/08/12 0.180%, 05/10/12 0.180%, 05/14/12 0.180%, 06/04/12 Description Face Amount (000)/Shares Value (000) 0.180%, 06/08/12 $ $ 0.180%, 06/25/12 0.130%, 04/09/12 0.110%, 04/04/12 Total U.S. Government Related Securities (Cost $502,736) U.S. Treasury Obligation [0.3%] U.S. Treasury Bill
